Citation Nr: 0512407	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-02 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for internal hemorrhoids.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that in January 2001 the veteran submitted a 
notice of disagreement as to the RO's decisions on his claim 
for an increased rating for internal hemorrhoids, as well as 
his claim for an increased rating for onychomycosis of the 
right foot.  Thereafter, the RO issued a statement of the 
case (SOC) as to these two issues in January 2003.  In 
February 2003, the veteran submitted a substantive appeal (VA 
Form 9), indicating that he was only appealing the issue as 
to his internal hemorrhoids.  This was confirmed by a March 
2003 communication from the veteran's representative.  
Therefore, the Board considers the veteran's claim of 
entitlement to an increased rating for onychomycosis of the 
right foot to be withdrawn, and we will confine this 
discussion to the issue as set forth above.

In addition, the Board notes that in June 2003 the veteran 
had an informal hearing with a Decision Review Officer (DRO) 
at the RO.  The conference report shows that the veteran and 
the DRO agreed that his rating for this issue would be 
increased to 10 percent, and that the veteran indicated that 
he agreed to this 10 percent rating.  However, the DRO 
informed him that, to verify his satisfaction with the 
rating, he would need to sign and return a written form to 
the RO.  The claims file does not reflect that this was done.  
Therefore, the Board finds that this issue is still on appeal 
and is properly before the Board at this time.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's internal hemorrhoids are 
characterized by no more than recurrent or periodic bleeding, 
with no fissures or anemia.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for internal hemorrhoids are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

May and June 1999 service medical records show the veteran 
was diagnosed with anal fissures and internal hemorrhoids.

In May 2000, the veteran underwent VA examination.  His 
claims file was not reviewed.  The examiner noted that just 
prior to his discharge, he had rectal bleeding and pain.  He 
was diagnosed with possible hemorrhoids and given a 
suppository.  Only external examination of the rectum was 
done.  There were no skin tags or hemorrhoids seen.  The 
diagnosis was rectal bleeding, to be evaluated.

June and October 2000 VA treatment records show the veteran 
complained of on and off rectal bleeding and pain for one 
year.  He denied any blood in the stool, but saw blood tinged 
toilet water and blood on the tissue.  He had a few episodes 
of constipation, but it was not a chronic problem.  Rectal 
examination showed no external abnormalities and no visible 
ulcerations or vessels.  There was slight bluish 
discoloration indicative of an internal vein, not currently 
expanded.  The assessment was probable internal hemorrhoid, 
not currently actively bleeding.

In September 2000, the veteran again underwent VA 
examination.  His claims file was not reviewed.  He reported 
continued rectal bleeding.  He had been seen in the clinic 
and given suppositories.  There had been no bowel habits 
change.  He reported having this since 1988, and continued to 
have pain, although not correlating with the bleeding.  There 
was no anemia recorded.  Rectal examination revealed no 
external skin tags or hemorrhoids.  There was good sphincter 
tone.  The prostate was 2/4+.  No stool was returned.  The 
impression was rectal bleeding, probably secondary to 
internal hemorrhoids, and "rule out" bleeding from above.

In June 2001, the veteran again underwent a VA examination.  
He complained of blood in his stool.  He was not anemic and 
had no weight loss.  He reported rectal bleeding from two 
times per week to two times per month.  The diagnosis was 
internal hemorrhoids with rectal bleeding.

A June 2001 VA treatment record shows the veteran complained 
of internal hemorrhoids, in control.  He had changed his 
diet.  The assessment was internal hemorrhoids.

In January 2001, the veteran underwent VA examination.  He 
reported that he had been put on Colace and steroid 
suppositories.  He stated that the hemorrhoids were 
originally found on an endoscopy examination.  He had changed 
his diet to eat more fiber.  He said the suppositories did 
not stop the bleeding, but helped with the pain and 
inflammation.  The cycles occurred about once per week, such 
that he had discomfort for 48 hours and, at times, he bled in 
the bowel movement or on his underwear.  On examination, 
there was no evidence of external hemorrhoids.  The 
impression was internal hemorrhoids, per the veteran, having 
a moderate functional impact at that time.

VA outpatient records dated from July 2001 to June 2003 show 
the veteran was treated for his hemorrhoids.  They were 
reported to be controlled by suppositories.  In October 2002, 
he noticed a pea-sized growth at his rectum.  He had 
recurrent bleeding.  He was advised that the growth was an 
external hemorrhoid.  He was given advice on how to care for 
his hemorrhoids at home.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a June 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed January 2003 SOC and 
June 2003 and August 2004 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A noncompensable evaluation for hemorrhoids encompasses mild 
or moderate external or internal hemorrhoids.  A 10 percent 
disability evaluation is warranted for large or thrombotic, 
irreducible, external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation disability evaluation is warranted for 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.  38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assigned.  The Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Evaluating the veteran's claim in the context of the above 
criteria, the Board finds that none of the medical evidence 
associated with the claims file shows the veteran suffered 
from persistent bleeding of his hemorrhoids.  Indeed, his 
June 2000 outpatient record shows he described the bleeding 
as on and off.  In June 2001, he indicated that, at most, it 
occurred two times per week, at the least, two times per 
month.  Even evaluating the evidence in the light most 
favorable to the veteran, the Board can only conclude that he 
suffers from periodic, not persistent, bleeding.

Furthermore, while the veteran was diagnosed with fissures 
while still in service in May 1999, he never received a 
diagnosis of fissures after service.  Since it is only the 
veteran's post-service condition which the Board may 
evaluate, we find that he also has not demonstrated this 
criterion of a 20 percent disability rating for internal 
hemorrhoids.

Finally, the veteran has also shown no evidence of anemia.  
In fact, his September 2000 and June 2001 VA examination 
reports specifically indicated he was not anemic, and no 
subsequent medical evidence has shown otherwise.  In short, 
the veteran has not demonstrated the symptomatology for an 
initial 20 percent disability rating under the criteria of DC 
7336.

The Board recognizes that the veteran believes that his 
internal hemorrhoids are worse than currently rated.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in June 1999, has his internal 
hemorrhoids disability been more disabling than as currently 
rated under the present decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased initial 
rating for the veteran's internal hemorrhoids, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for internal hemorrhoids is denied.



	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


